Exhibit 10.1

 

June 7, 2010

 

By Hand Delivery

 

Brian D. Helman

Rosetta Stone Inc.

1919 Lynn St., 7th floor

Arlington, VA 22209

 

Dear Brian:

 

This letter, upon your signature, supplements your employment agreement dated
February 20, 2009 (the “Employment Agreement”) to the extent set forth herein. 
The Employment Agreement together with this letter shall constitute the complete
agreement (“Transition Agreement”) between you and Rosetta Stone Inc. (“Rosetta
Stone” or the “Company”) regarding your continued employment.  The purpose of
this Transition Agreement is to facilitate an orderly transition while the
Company searches for a new Chief Financial Officer in connection with your
decision to leave the Company to pursue other opportunities.

 

The terms of the Transition Agreement are as follows:

 

1.               Employment Commitment.  During the period from the date of this
letter until August 31, 2010 (the “Transition Period”), you agree to remain
employed with the Company, subject to the Company’s right to terminate your
employment as set out below.

 

2.               Compensation and Benefits.  During the Transition Period, you
will continue to receive your current base salary and participate in the
Company’s benefit plans as long as you are an active employee of the Company, in
accordance with the terms of such benefit plans.

 

3.               Duties and Authority.  You will continue to serve full time as
the Company’s Chief Financial Officer until such time as the Company appoints a
successor. Following such appointment, you will continue to report to the
Company’s Chief Executive Officer during the Transition Period and will assist
with a transition of your successor into his or her role as Rosetta Stone’s
Chief Financial Officer.

 

4.               Transition Bonus Payment.  As an incentive for you to remain
with the Company through the Transition Period, you will be paid a transition
bonus in the amount of $90,000 (the “Transition Bonus”), subject to the
“Transition Bonus Conditions” provided below.  The Transition Bonus will be
paid, less applicable withholdings and deductions, on the next regularly
scheduled pay date following August 31, 2010, unless local law requires that it
be paid sooner.

 

5.               Transition Bonus Conditions.  In order to receive the
Transition Bonus, you must be a full-time, active employee of the Company
throughout the entire applicable Transition Period, subject to the following
conditions:

 

A.                                   Prior to the end of the Transition Period,
if Rosetta Stone terminates your employment without Cause, as defined in the
Employment Agreement, in exchange for a valid release

 

--------------------------------------------------------------------------------


 

of claims against the Company as described below, you shall be entitled to
receive the Transition Bonus on the date payment would otherwise have been made
to you under the terms of the Transition Agreement.

 

B.                                     Prior to the end of the Transition
Period, if Rosetta Stone terminates your employment for Cause, as defined in the
Employment Agreement, you will not be entitled to receive the Transition Bonus. 
In this event, the Transition Bonus will automatically be forfeited.

 

6.               Release of Claims.  You will execute a release substantially in
the form of Exhibit A to the Employment Agreement, and not revoke within the
revocation period, as consideration for the Transition Agreement and the payment
of the Transition Bonus.

 

7.               Confirmation of Existing Employee Obligations.  You understand
and agree that this Transition Agreement does not cancel or otherwise diminish
any of your post-employment obligations under the Employment Agreement with the
Company, including, but not limited to, confidentiality, noncompetition and
non-solicitation obligations.

 

8.               Scope.  Except for Section 6(a) of the Employment Agreement,
and as specifically and expressly amended herein, the terms and conditions of
the Employment Agreement are hereby ratified and confirmed, and shall remain in
full force and effect.  In the event of any irreconcilable inconsistency between
the terms of the Transition Agreement and the Employment Agreement, the terms of
the Transition Agreement shall prevail.

 

Please sign and date one copy of this letter and return to me.  An extra copy is
enclosed for your files.

 

 

Sincerely,

 

 

/s/ Tom Adams

 

 

 

Tom P.H. Adams

 

President and Chief Executive Officer

 

Rosetta Stone Inc.

 

 

 

Agreed and Accepted:

 

 

/s/ Brian D. Helman

 

6/7/10

Brian D. Helman

 

Date

 

--------------------------------------------------------------------------------

 